 



EXHIBIT 10.3
Imation Corp. 2000 Stock Incentive Plan,
as Amended February 6, 2003
Amendment to Stock Option Agreement
     This STOCK OPTION AGREEMENT AMENDMENT effective as of
                                        , 2006, is entered into between Imation
Corp., a Delaware corporation (the “Company”) and Bruce A. Henderson, an
employee of the Company (the “Participant”), pursuant and subject to the terms
and conditions of the Imation Corp. 2000 Stock Incentive Plan, as Amended
February 6, 2003 (the “Plan”).
     WHEREAS, pursuant to a certain Stock Option Agreement effective as of
May 13, 2004 (as amended by an Amendment effective as of February 1, 2005, the
“Agreement”), the Company granted the Participant under the Plan the right and
option (the “Option”) to purchase from the Company shares of the Company’s
common stock, par value $.01 per share, on the terms and conditions set forth in
the Agreement.
     WHEREAS, the Agreement provides that the Option will become exercisable
upon the achievement of certain performance objectives.
     WHEREAS, pursuant to Section 3 of the Plan, the Compensation Committee has
authority to amend the terms and conditions of the Agreement and the Committee
has determined to amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Subsection (a) of Section 5 of the Agreement is hereby amended in its
entirety to read as follows:
     (a) In the event (i) the Company or a subsidiary of the Company terminates
the Participant’s employment with the Company and all its subsidiaries without
Cause (defined below) during the Option Period, (ii) the Company or a subsidiary
of the Company terminates the Participant’s employment with the Company and all
its subsidiaries during the Option Period and within two years after a Change of
Control (defined below) for any reason other than for Cause, the Participant’s
death or disability (as described in the Participant’s employment agreement with
the Company dated May 13, 2004 (the “Employment Agreement”)), or (iii) the
Participant terminates his employment with the Company and all its subsidiaries
during the Option Period for Company Breach (defined below) (any of the
termination events described in these Sections 5(a)(i), (ii) and (iii) and any
declaration pursuant to Section 8(b)(ii) hereof being referred to herein as an
“Acceleration Termination Event”), then a portion of the Option described in
Section 4(a) or Section 4(b) (as applicable, determined based on the date of
such Acceleration Termination Event) shall immediately vest and become
exercisable (subject to the time periods for exercise set forth in other
provisions of this Agreement), if (and only if) the Company had achieved the
required level of growth in operating income for the applicable

 



--------------------------------------------------------------------------------



 



period ending on the December 31 immediately prior to the date of such
Acceleration Termination Event, in accordance with Section 4(a) or Section 4(b),
as applicable. Such Option shall accelerate (if at all) only in an amount equal
to the number of shares of Common Stock determined by multiplying the maximum
number of shares subject to such Option (either 100,000 shares or 75,000 shares,
as applicable, determined based on the date of such Acceleration Termination
Event) by the ratio of (i) the portion of the applicable measurement period set
forth in Section 4(a) or 4(b) (expressed in full fiscal years) through the
December 31 immediately prior to the date of such Acceleration Termination
Event, divided by (ii) the total number of full fiscal years in the applicable
measurement period set forth in Section 4(a) or 4(b).
     2. Subsection (d) of Section 5 of this Agreement is hereby amended in its
entirety to read as follows:
          (d) Except as specifically provided in Section 5(a) or
Section 8(b)(ii) hereof, there shall not be any acceleration of vesting of the
Option or any portion thereof. Without limiting the foregoing, a voluntary
resignation or retirement by the Participant shall not be an Acceleration
Termination Event.
     3. Subsection (a) of Section 7 of the Agreement is hereby amended in its
entirety to read as follows:
          (a) In the event the Participant shall cease to be employed by the
Company or a Subsidiary for any reason other than termination for Cause or
death, or elects to accept Pre-Retirement Leave (“PRL”) in conjunction with a
Company sponsored severance plan, the Participant may exercise the Option to the
extent of (but only to the extent of) the number of vested shares the
Participant was entitled to purchase under the Option on the date of such
termination or commencement of PRL, and such exercise may be effected at any
time within 90 days after such termination of employment or commencement of PRL
(or within six months after such termination of employment or commencement of
PRL if such termination or PRL is for any reason following a Change of Control
that would also have constituted a Change of Control prior to the amendment
dated                     , 2006 to this Agreement (the “2006 Amendment”), which
definition prior to the 2006 Amendment is set forth in Exhibit A to the 2006
Amendment) but not thereafter; provided, however, that the Option may not be
exercised after the Option Period.
     4. Section 8 of the Agreement is hereby amended in its entirety to read as
follows:
     8. Adjustments for Stock Dividends, Stock Splits, Recapitalization, Merger
or Consolidation or other Fundamental Changes.
          (a) If all or any portion of the Option shall be exercised subsequent
to any stock dividend, stock split, recapitalization, merger or consolidation
involving the Company or its Common Stock, the Committee shall make appropriate
adjustment to the Option to give effect thereto on an equitable basis.

2



--------------------------------------------------------------------------------



 



          (b) In the event of a proposed Fundamental Change, the Committee may,
but shall not be obligated to:
               (i) with respect to a Fundamental Change that involves a merger
or consolidation, make appropriate provision for the protection of the Option by
the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Code, or any successor
provision) of the Company or such surviving corporation, in lieu of the Option
and shares of Common Stock of the Company, provided that nothing stated herein
shall limit the obligations of the Committee under Section 8(a), or
               (ii) with respect to any Fundamental Change, including, without
limitation, a merger or consolidation, declare, prior to the occurrence of the
Fundamental Change, and provide written notice to the holder of the Option of
the declaration, that the Option, whether or not then exercisable, shall be
canceled at the time of, or immediately prior to the occurrence of, the
Fundamental Change in exchange for payment to the holder of the Option, within
20 days after the Fundamental Change, of cash (or, if the Committee so elects in
lieu of solely cash, of such form(s) of consideration, including cash and/or
property, singly or in such combination as the Committee shall determine, that
the holder of the Option would have received as a result of the Fundamental
Change if the holder of the Option had exercised the Option immediately prior to
the Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option with respect to which the Option is exercisable at the time of
such cancellation (including shares with respect to which the Option becomes
exercisable pursuant to the following provisions of this Section 8(b)(ii)), the
amount, if any, by which the Fair Market Value (as defined in this
Section 8(b)(ii)) per share of Common Stock with respect to which the Option is
then exercisable exceeds the exercise price per share of Common Stock covered by
the Option with respect to which the Option is then exercisable. At the time of
the declaration provided for in the immediately preceding sentence, an
Acceleration Termination Event shall be deemed to have occurred and the Option,
to the extent it has not previously become exercisable in full or expired, shall
immediately become exercisable, to the extent set forth in the next sentence, if
(and only if) the Company had achieved the required level of growth in operating
income for the applicable period ending on the December 31 immediately prior to
the date of such declaration. In such event, the Option shall accelerate only to
the extent provided in the last sentence of Section 5(a), for which purpose the
Acceleration Termination Event shall be deemed to have occurred on the date of
the declaration. Following the declaration, the holder of the Option shall have
the right, during the period preceding the time of cancellation of the Option,
to exercise the Option as to all or any part of the shares of Common Stock
covered thereby for which the Option is exercisable (including as a result of
the Acceleration Termination Event resulting from the declaration pursuant to
this Section 8(a)(ii) but not with respect to the Common Shares for which the
Option has not become exercisable). In the event of a declaration pursuant to
this Section 8(b), the

3



--------------------------------------------------------------------------------



 



Option, to the extent that it shall not have been exercised prior to the
Fundamental Change, shall be canceled at the time of, or immediately prior to,
the Fundamental Change, as provided in the declaration, notwithstanding anything
to the contrary provided in this Agreement. Notwithstanding the foregoing, the
holder of the Option shall not be entitled to the payment provided for in this
Section 8(b) if such Option shall have expired or been forfeited. For purposes
of this Section 8(b) only, “Fair Market Value” per share of Common Stock means
the fair market value, as determined in good faith by the Committee, of the
consideration to be received per share of Common Stock by the shareholders of
the Company upon the occurrence of the Fundamental Change, notwithstanding
anything to the contrary provided in this Agreement.
       5.  Section 11 of the Agreement is hereby amended in its entirety to read
as follows:
     11. Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
          (a) “Change of Control” means any one of the following events:
               (i) the consummation of a transaction or series of related
transactions in which a person, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), other than the Company or a subsidiary of the Company, or
any employee benefit plan of the Company or a subsidiary of the Company,
acquires beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of the Company’s then outstanding shares
of Common Stock or the combined voting power of the Company’s then outstanding
voting securities (other than in connection with a Business Combination in which
clauses (1), (2) and (3) of paragraph (a)(iii) apply); or
               (ii) individuals who, as of the Effective Date hereof, constitute
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company; provided, however, that any individual becoming a director subsequent
to the Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or
               (iii) the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar transaction involving the Company, a
sale or other disposition in a transaction or series of related transactions of
all or substantially all of the Company’s

4



--------------------------------------------------------------------------------



 



assets or the issuance by the Company of its stock in connection with the
acquisition of assets or stock of another entity (each, a “Business
Combination”) in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the beneficial
owners of the Company’s outstanding Common Stock and the Company’s outstanding
voting securities immediately prior to such Business Combination beneficially
own immediately after the transaction or transactions, directly or indirectly,
more than 50% of the then outstanding shares of common stock and more than 50%
of the combined voting power of the then outstanding voting securities (or
comparable equity interests) of the entity resulting from such Business
Combination (including an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one of more subsidiaries) in substantially the same proportions as their
ownership of the Company’s Common Stock and voting securities immediately prior
to such Business Combination, (2) no person, entity or group (other than a
direct or indirect parent entity of the Company that, after giving effect to the
Business Combination, beneficially owns 100% of the outstanding voting
securities (or comparable equity interests) of the entity resulting from the
Business Combination) beneficially owns, directly or indirectly, 35% or more of
the outstanding shares of common stock or the combined voting power of the then
outstanding voting securities (or comparable equity interests) of the entity
resulting from such Business Combination and (3) at least a majority of the
members of the board of directors (or similar governing body) of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
of Directors of the Company providing for such Business Combination; or
               (iv) approval by the stockholders of the dissolution of the
Company.
          (b) “Committee” means the Compensation Committee of the Board of
Directors of the Company or such other committee of directors designated by the
Board of Directors to administer the Plan.
          (c) “Common Stock” means the common stock of the Company, par value
$.01 per share.
          (d) “Company Breach” means: (i) a change in the Participant’s duties
or responsibilities with the Company (A) that represents a substantial reduction
of the duties or responsibilities as in effect immediately prior thereto and
(B) that is reasonably likely to subject the Participant to professional
embarrassment or ridicule; (2) a change by the Board of Directors of the Company
in the duties or responsibilities of other senior executive officers of the
Company that has the effect of precluding the Participant from effectively
performing his duties and responsibilities; (3) a material reduction in the
Participant’s base compensation that is not substantially proportionate to any
reduction in the base compensation of other senior executives of the Company; or
(4) any material breach by the Company of any provision of the Employment

5



--------------------------------------------------------------------------------



 



Agreement that is not remedied within 30 days after receipt of written notice
from the Participant specifying such breach in reasonable detail.
          (e) “Fundamental Change” means a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, or a merger
or consolidation of the Company with or into any other corporation, regardless
of whether the Company is the surviving corporation.
          (f) “Subsidiary” means a corporation more than 50% of the voting stock
of which shall at the time be owned directly or indirectly by the Company.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect.
     IN WITNESS WHEREOF, the Company and the Participant have executed this
Stock Option Agreement Amendment as of the date and year first written above.

              IMATION CORP.
 
            By:
 
            Name:
 
     
 
    Title:
 
     
 
 
            PARTICIPANT  
 
                  Bruce A. Henderson

6



--------------------------------------------------------------------------------



 



Exhibit A
Definition of Change of Control in Agreement Prior to the 2006 Amendment
(This definition has been replaced by the 2006 Amendment)
Under the Agreement prior to the 2006 Amendment, “Change of Control” meant any
one of the following events:
          (i) The acquisition by any person, entity or “group,” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), other than the Company or a subsidiary of the
Company, or any employee benefit plan of the Company or a subsidiary of the
Company, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 30% or more of either the then outstanding Common
Stock or the combined voting power of the Company’s then outstanding voting
securities in a transaction or series of transactions not approved in advance by
a vote of a majority of the Continuing Directors (as hereinafter defined); or
          (ii) Individuals who, as of the date of this Agreement, constitute the
Board of Directors of the Company (generally the “Directors” and as of the
Effective Date the “Continuing Directors”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the Effective Date whose nomination for election was approved in
advance by a vote of a majority of the Continuing Directors (other than a
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened solicitation with respect to the election or
removal of the Directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A under the Exchange Act) shall be deemed to be a Continuing
Director; or
          (iii) The approval by the shareholders of the Company of a
reorganization, merger, consolidation, liquidation or dissolution of the Company
or of the sale (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company other than a reorganization,
merger, consolidation, liquidation, dissolution or sale approved in advance by a
vote of a majority of the Continuing Directors; or
          (iv) The first purchase under any tender offer or exchange offer
(other than an offer by the Company or a subsidiary of the Company) pursuant to
which Common Stock is purchased.

